Emission Reduction Purchase
Agreement                                                                                                
Page 1 of 16

Exhibit 10.13

EMISSION REDUCTION PURCHASE AGREEMENT(ERPA)
[Chinese translation] (ERPA)

XISC Power Generation Using Steam from Coke Dry Quenching Project
[Chinese translation]

Between

(the "Purchaser") [Chinese translation]

ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP)

740 St Maurice suite 102
Montreal, Qc H3C1L5
Canada
Tel: 5148763907
Fax: 5148764080
Email: trivutruong2004@yahoo.ca
President-CEO: Dr. Tri Vu Truong

(the " Seller"), henceforth “PROJECT PROPONENT” [Chinese translation]
Owner: Hunan Valin Xiangtan Iron & Steel Co., Ltd (“HVXISC”)
[Chinese translation]

Address: Yuetang, Xiangtan City, Hunan, 411101, P. R. China [Chinese
translation]
Telephone: 0732- 0732- 8653018, 13707328182
Fax : 0732-8628978
Email: sheny3018@sohu.com
General Director: Liu, Jie [Chinese translation]

HVXISC Power Generation Using Steam from Coke Dry Quenching Project [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                   
Page 2 of 16

Interpretation and Definitions [Chinese translation]      In this Agreement,
unless otherwise required by the context, all capitalized terms shall have the 
meaning set forth in the definitions below.     [Chinese translation]:  
 Agreement
[Chinese translation]  Means this Emission Reduction Purchase Agreement (ERPA).
[Chinese translation]   Annex B Countries
[Chinese translation]
Means the countries listed in Annex B to the Kyoto Protocol having
committed themselves to reduce or limit their GHG emissions.
[Chinese translation]   Annex I Countries
[Chinese translation]
Means the parties to the UNFCCC listed in Annex I thereto (Annex I
consists of industrial countries and countries in transition).
[Chinese translation] 

Baseline
Chinese translation] 

Means the scenario that reasonably represents the anthropogenic
emissions of GHG that would occur in the Host Country in the absence of
the Project, determined in accordance with the Kyoto Rules.
[Chinese translation]   Business Day
[Chinese translation]  Means a day on which banks are open for general business
in China.
[Chinese translation]   Carbon Dioxide
Equivalent
[Chinese translation]  Means a metric measure used to compare the emissions of
various GHG
based upon their global warming potential.
[Chinese translation] 
Certification
[Chinese translation]
Means the written confirmation by an Operational Entity of an Emission
Reduction resulting from a CDM project and having passed the
Verification procedure according to the Kyoto Rules.
[Chinese translation] 
Certified Emission
Reduction (CER)
[Chinese translation]
Means a unit of Emission Reduction issued pursuant to Article 12 of the
Kyoto Protocol and the requirements of the Kyoto Rules (including
Certification), equal to one metric ton of Carbon Dioxide Equivalent
resulting from a CDM project.
[Chinese translation]       HVXISC Power Generation Using Steam from Coke Dry
Quenching Project [Chinese translation] 


--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                  
Page 3 of 16

Clean Development
Mechanism (CDM)
[Chinese translation] Means the flexible mechanism established by Article 12 of
the Kyoto
Protocol providing for Annex I Countries to implement projects that
reduce emissions in non-Annex I Countries in return for CERs and assist
the non-Annex I Countries in achieving sustainable development and
contributing to the ultimate objective of the UNFCCC.
[Chinese translation]  Crediting Period
[Chinese translation] If Kyoto Protocol ceases to have effect or is terminated
before the
expiration of any crediting period, the purchasing agreement will remain
valid for purchasing obligations prior to this termination date, however
purchasing obligations beyond this termination date will automatically
cease.
[Chinese translation]   Emission Reduction
[Chinese translation] Means reduction in emission of GHG achieved, calculated in
accordance
with the Kyoto Rules.
[Chinese translation]  Executive Board
[Chinese translation] Means the international authority elected by the
representatives of the
parties to the Kyoto Protocol responsible for monitoring the CDM
process.
[Chinese translation]   First Commitment
Period
[Chinese translation]  Means July 23, 2008 until December 31, 2012.
[Chinese translation]  Force Majeure
[Chinese translation] Means any circumstance or condition beyond the control of
either party to
this Agreement affecting the performance of its obligations under this
Agreement including in particular wars, insurrection, natural disaster or
equivalent circumstances.
[Chinese translation]   Greenhouse Gases
(GHG)  [Chinese translation]  Means the six gases listed in Annex A to the Kyoto
Protocol.
[Chinese translation]   Host Country
[Chinese translation]  China [Chinese translation]  Kyoto Protocol
[Chinese translation] Means the protocol to the UNFCCC adopted at the third
conference of the
parties to the UNFCCC in Kyoto, Japan, on December 11, 1997.
[Chinese translation]        HVXISC Power Generation Using Steam from Coke Dry
Quenching Project [Chinese translation] 


--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                            
Page 4 of 16

Kyoto Rules
[Chinese translation] Means the UNFCCC, Kyoto Protocol, the Bonn agreement, the
Marrakech Accords, any relevant decisions, guidelines, modalities and
procedures made pursuant to them and/or any succeeding international
agreements as amended and/or supplemented from time to time and which
include those rules specifically required to be met for the issuing and
transfer of CERs. /UNFCCC
[Chinese translation]   Letter of Approval
(LOA)
[Chinese translation]  Means a binding approval of the Project by the DNA of the
Host Country
together with an approval of the transfer of CERs.
[Chinese translation]  Monitoring Report
[Chinese translation] Means an annual report to be provided by Owner setting out
the total
number of Emission Reductions generated by the Project during the
previous year according to the Kyoto Rules, international Monitoring
rules and the PDD.
[Chinese translation]  Monitoring
[Chinese translation] Means the collection and record of data allowing the
assessment of
reductions in GHG emissions resulting from the Project conducted in
accordance with the Kyoto Rules.
[Chinese translation]  Designated
Operational
Entity(DOE)
[Chinese translation]  Means an independent entity accredited by the Executive
Board being the
executive body for CDM and inter alias responsible for determining
whether a project and the resulting Emission Reductions meet the
requirements of Article 12 of the Kyoto Protocol.
[Chinese translation]  Project Design
Document (PDD)
[Chinese translation]  Means a detailed description of the Project to be
submitted for Validation
attached here in Annex []. The Purchaser will be responsible for providing
PDD development for Registration of the Project.
[Chinese translation]  Project
[Chinese translation] Means the proposed CDM project described in the PDD and
other
documents describing the implementation and economics of the Project
attached in Annex []
[Chinese translation]      HVXISC Power Generation Using Steam from Coke Dry
Quenching Project [Chinese translation] 


--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                          
Page 5 of 16

Registration
[Chinese translation]  Means the official registration of a CDM project by the
Executive Board
according to the Kyoto Rules.
[Chinese translation]  UNFCCC Means the United Nations Framework Convention on
Climate Change
adopted in New York on May 9, 1992.
[Chinese translation]  Unit Price
[Chinese translation] Means the price payable by Purchaser to Project Proponent
per Certified
Emission Reduction (CER) unit:
[Chinese translation]

The purchase unit price paid by EcoloCap Solutions Canada Inc to
Chinese Project Proponent for the CER is fixed at (9.6)Euro for the year
2009 to 2012; both parties will renegotiate the ERPA for the extension
period (2013-2026).
[Chinese translation]

The amount paid to the Chinese Project Proponent for the total certified
CER generated from this project is fixed at (80)% of the total value of
CER at this above mentioned purchase price ((9.6)Euro) “Total revenues”
is defined as the amount of: (9.6)Euro x total CER. Ecolocap Solutions
Canada Inc. will get ()% of the total revenues.
[Chinese translation]

TERM: [Chinese translation]

Project proponent agrees by this ERPA to sell CERs generated by the
project to the Purchaser for the year 2009 to 2012 and give the Purchaser
the right of first refusal to renegotiate the ERPA for the extension period
2013-2026
[Chinese translation]  Validation
[Chinese translation]  Means the assessment of the PDD, including the Baseline,
by an
Operational Entity, determining its compliance with the Kyoto Rules.
[Chinese translation]        HVXISC Power Generation Using Steam from Coke Dry
Quenching Project [Chinese translation] 


--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                       
Page 6 of 16

Verification
[Chinese translation] Means the periodic independent review and ex post
determination of the
monitored reductions in GHG emissions that the Project has achieved
during a specified period of time by an Operational Entity in accordance
with the Kyoto Rules. The project's owner will be Responsible for
providing periodical monitoring.
[Chinese translation]              Unless otherwise specified, references to
clauses are to clauses of this Agreement, references to legal  provisions are
references to such provisions as in effect from time to time, use of a gender
includes any  gender and use of the plural includes the singular and vice versa
where the context requires.  [Chinese translation]   All headings and titles are
inserted for convenience only and shall not be deemed part of this  Agreement or
taken into consideration in its interpretation.  [Chinese translation]     1.  
Preamble [Chinese translation]  The Project is located on the territory of the
Host Country. [Chinese translation]   2.   Contractual Obligations [Chinese
translation]    2.1.   Certified Emission Reductions [Chinese translation]   
2.1.1.   The Purchaser will purchase the total certified emission reduction, the
number of which is      monitored and accepted by the DOE.      [Chinese
translation]     2.1.2. If the Project generates CERs, during the crediting
period Project Proponent shall, to the extent     it is legally possible and
permissible, exclusively transfer or cause to be transferred to      Purchaser
all rights (and, to the extent legally possible and permissible, legal title)
which      Project Proponent may have in the Anticipated Emission Reductions
generated during the      Crediting Period to Purchaser.      [Chinese
translation]      2.1.3. Purchaser shall pay to Project Proponent the Unit Price
for each Certified Emission Reduction     generated by the Project and in which
the Project Proponent's rights are transferred to      Purchaser in accordance
with clause 3 below.      [Chinese translation]    2.2.   Emission Reductions
generated after the Crediting Period [Chinese translation]      HVXISC Power
Generation Using Steam from Coke Dry Quenching Project [Chinese translation] 


--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                 
Page 7 of 16

    If the Project generates any Certified Emission Reductions after the
Crediting Period,      Purchaser shall enter into negotiations with Project
Proponent with a view to concluding an      agreement on the purchase of such
Certified Emission Reductions based on the principles of      this Agreement but
amended in order to reflect the international and/or national rules then     
applicable.      [Chinese translation]     3.   Transfer [Chinese translation] 
       Transfer to Purchaser of all the rights (and, to the extent legally
possible and permissible, legal      title) which Project Proponent may have in
a Certified Emission Reduction shall have      occurred upon the transfer of a
CER from the register of the Executive Board to a register in      favor of
Purchaser or such other account or register Purchaser has notified to Project   
  Proponent in writing.      [Chinese translation]     4.   Payment [Chinese
translation]     4.1.   Payment for Certified Emission Reductions [Chinese
translation]     4.1.1.   Payment by Purchaser to Project Proponent for the
Certified Emission Reductions (the rights      in which are transferred pursuant
to clause 3) shall be deposited in the project proponent’s      account within
60 Business Days after the CERs are delivered      [Chinese translation]     
4.1.2.   All payments shall be made to the accounts specified from time to time
be notified to the      other party in writing.   [Chinese translation]   
4.1.3.   All payments shall be made in Euro. [Chinese translation]     4.2.  
Costs and Expenses [Chinese translation]      4.2.1.   Subject to clause 4.2.2
below, all taxes, fees, costs or other expenses in connection with the     
generation of CERs by the Project and their Registration and transfer (including
VAT in any      jurisdiction Purchaser duly notifies Project Proponent to
transfer CERs as in Clause 3, if      applicable) shall be borne by Project
Proponent and purchaser.      [Chinese translation]     4.2.2.   The share of
the proceeds from CERs generated by the Project to be used to cover     
administrative expenses and to assist developing countries that are particularly
vulnerable to      the adverse effects of climate change to meet the costs of
adaptation according to the Kyoto      Rules shall be borne by the Purchaser.   
  [Chinese translation]         Project proponent shall pay all costs and fees
in connection with the project-relevant      documents preparation for use in
the host country, the submission, approval, construction,       HVXISC Power
Generation Using Steam from Coke Dry Quenching Project [Chinese translation] 


--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                          
Page 8 of 16

    operation, maintenance and monitoring of the project activities taking place
in the host      country, including but not limited to the tax, costs and
expenses levied by Chinese National      Development and Reform Commission and
other government authorities.      [Chinese translation]         Purchaser shall
pay all the costs and fees in connection with the CDM project development     
abroad, including but not limited to the obtaining of any approvals from the
Canada      government as required under the CDM rules, the preparation of PIN
(project idea      note)/PDD(project design document), the validation, the
verification/certification, and the      registration with CDM Executive Board. 
    [Chinese translation]     4.2.3.   All costs accrued to each of the Parties
in negotiating, preparing, executing and carrying into      effect of this
Agreement, shall be borne by each of the Parties themselves.      [Chinese
translation]     5.   Termination and Remedies [Chinese translation]     5.1.
Either party (the "Non-defaulting Party") shall be entitled to terminate this
Agreement by      written notice to the other party with immediate effect if any
of the following events occurs:  [Chinese translation]               5.1.1. In
case the Project is not register as a valid CDM Project activity with the CDM EB
within      eighteen (18) months upon execution of the ERPA, either party shall
have the right to      terminate its rights and obligations under the ERPA. 
[Chinese translation]               5.1.2.    In any given Contract Period, if
the verification of the Project’s CERs is delayed by 90 days      or more due to
the Project Proponent ’s or Purchaser’s fault and/or misconduct, each of the   
  non-defaulting parties shall have the right to terminate its rights and
obligations under the      ERPA.  [Chinese translation]    5.1.3.   In case the
project is not commissioned within eighteen (18) months following the date of
the      ERPA, each Purchaser shall have the right to terminate its rights and
obligations under the      ERPA.  [Chinese translation]    5.1.4.   Upon
occurrence of an event of default or any other termination event in respect of
the Project      Proponent or of Purchaser as provided in the ERPA, each of the
non-defaulting parties shall      have the right to terminate its rights and
obligations under the ERPA.  [Chinese translation]   5.2.   Force Majeure
[Chinese translation]         Should either party be impeded wholly or in part
from fulfilling any of its obligations under       HVXISC Power Generation Using
Steam from Coke Dry Quenching Project [Chinese translation] 


--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                      
Page 9 of 16

  the Agreement for reasons of Force Majeure, such obligation shall be suspended
to the extent    and for as long as such obligation is affected by Force Majeure
and the impeded party shall be    entitled to such extension of time as may be
reasonably necessary.  [Chinese translation]     Either party shall notify the
other party of the existence and date of beginning of an event of    Force
Majeure that is likely to impede its performance under the Agreement within 5   
Business Days after having obtained knowledge of any such event. Either party
shall likewise    advise the other of the date when such event ended and shall
also specify the re-determined    time by which the performance of its
obligations hereunder is to be completed.  [Chinese translation]      Project
Proponent and Purchaser shall consult with each other with a view of determining
any    further appropriate action if a condition of Force Majeure is to continue
after 20 Business    Days from the date of giving notice thereof.  [Chinese
translation]     Neither party shall be liable for damages or have the right to
terminate this Agreement for any    delay in performing hereunder if such delay
is caused by Force Majeure; provided, however,    that the non-impeded party
shall be entitled to terminate such part of the Agreement that    remains
unfulfilled, if the condition of Force Majeure is to continue after 6 months
from the    date of giving notice thereof.  [Chinese translation]    6. Change
in Circumstances [Chinese translation]       If any change in circumstances
(i.e. a change of scientific basics or applicable standards    relating to the
Baseline methodology and/or the applicable criteria for Verification and   
Certification of the resulting Emission Reductions, or any changes related to   
policy/regulations of the Chinese government) occurs which substantially affects
the Project,    the parties to this Agreement shall enter into negotiations with
a view to adapt the Project and    its implementation or any relevant provision
of this Agreement, as may be necessary or    useful. A change in circumstances
shall in no event be considered substantially affecting the    Project if at
least 50% of the Anticipated Emission Reductions can be generated.  [Chinese
translation]      The parties to this Agreement shall cooperate and make their
best efforts to enable the    continuation of the Project in accordance with the
new circumstances and to achieve the    generation and transfer of the
Anticipated Emission Reductions.  [Chinese translation]      If any of the
documents related to the Project and submitted at any time during the term of
this    Agreement fails to be approved by such authority whose approval is
required under the Kyoto    Rules or otherwise appears to be non-compliant with
any relevant standards or conditions of    the Kyoto Rules, Project Proponent
and Purchaser shall discuss whether or not the relevant    documents are to be
revised and resubmitted.  [Chinese translation]       HVXISC Power Generation
Using Steam from Coke Dry Quenching Project [Chinese translation] 


--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                              
Page 10 of 16

7.     

Conditions Precedent [Chinese translation]

   

This Agreement shall enter into force upon satisfaction of the following
conditions precedent: [Chinese translation]

   

Conclusion of a binding agreement with the Host Country. [Chinese translation]

  8.     

Miscellaneous [Chinese translation]

  8.1.     

Assignment and subcontracting [Chinese translation]

   

Project Proponent shall not, without the written consent of Purchaser, assign or
transfer the Agreement or the benefits or obligations thereof or any part
thereof to any other person. [Chinese translation]

   

Purchaser may transfer any of its rights or obligations under the ERPA to any
third party (“assignee”) without consent of Project Proponent. However, rights
and obligations between Purchaser and Project Proponent remain the same after
the transfer.

 

[Chinese translation]

  8.2.     

Confidentiality and Disclosure [Chinese translation]

   

The parties shall treat as confidential all information obtained as a result of
entering into or performing this Agreement which relates to the provisions of
this Agreement, the negotiations relating to this Agreement and the subject
matter of this Agreement.

 

[Chinese translation]

   

No party shall disclose any such confidential information to any third party,
except in those circumstances where disclosure is required in order to comply
with any laws or regulations, including without limitations the Kyoto Rules.

 

[Chinese translation]

  8.3.     

Notices [Chinese translation]

   

Any communications to be made under or in connection with this Agreement shall
be made in writing (including by facsimile) to the address or facsimile number,
from time to time designated by the party to whom the communication is to be
made to the other party for that purpose. The address and facsimile number so
designated are set out in Annex [] hereto. [Chinese translation]

   

Communication will only be effected, if sent by mail, when delivered to or
rejected by the recipient, if sent by facsimile, when a transmission report
shows that the facsimile has been sent.

 

[Chinese translation]

 

HVXISC Power Generation Using Steam from Coke Dry Quenching Project [Chinese
translation]

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                                
Page 11 of 16

8.4.     

Entire Agreement [Chinese translation]

   

This Agreement embodies the whole and only agreement of the parties with respect
to the subject matter hereof, and no prior or contemporaneous oral or written
agreement or understanding shall be deemed to constitute a part of this
Agreement, unless expressly referred to herein, or attached hereto, or
specifically incorporated by reference herein. The Annexes and schedules to this
Agreement constitute integral parts of this Agreement and shall therefore be
deemed part of this Agreement.

 

[Chinese translation]

  8.5.     

Amendments [Chinese translation]

   

This Agreement may only be amended with the written consent of the parties
hereto. [Chinese translation]

  8.6.     

Severability [Chinese translation]

   

If any part or provision of the Agreement is or becomes illegal, void or
unenforceable in any respect, the remaining parts or provisions shall not be
affected or impaired. Any deficiency in the Agreement resulting there from shall
be amended by way of interpretation of the Agreement having due regard to the
parties intent.

 

[Chinese translation]

  8.7.     

Governing law [Chinese translation]

   

This Agreement shall be governed by the laws of P.R.C., but in the event that
there is no Chinese law governing a particular matter relating to this
Agreement, reference shall be made to general international commercial practice.

 

[Chinese translation]

  8.8.     

Jurisdiction [Chinese translation]

   

If any disputes arise between the parties relating to or in connection with this
Agreement, the parties shall attempt at first instance to resolve such disputes
through friendly discussion. If the disputes cannot be resolved in this manner
to the satisfaction of the parties within forty-five (45) days after the date
that any party has notified the other party in writing of such disputes, the
parties shall submit the disputes to arbitration by the China International
Economic and Trade Arbitration Commission. The arbitration awards shall be final
and binding on the party, and the party agrees to be bound thereby and shall act
accordingly.

 

[Chinese translation]

   

The costs of arbitration will be borne by the losing party, unless otherwise
determined by the arbitration award. During the process of arbitration, except
the section over which the dispute arises between the parties, this CONTRACT
shall be performed continuously.

 

[Chinese translation]

 

 

HVXISC Power Generation Using Steam from Coke Dry Quenching Project [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                              
Page 12 of 16

8.9.   Counterparts [Chinese translation]        This Agreement shall be
executed in four counterparts with two copies for Project Proponent      and two
for Purchaser. If there are any discrepancies between the English and the
Chinese      version, the Chinese version will prevail.      [Chinese
translation] 


ANNEX I     The salient features of XISC Coke Dry Quenching Project at Xiangtan,
Hunan Province, China.
[Chinese translation]

ANNEX II     Schedule for Project implementation
[Chinese translation]

Annex III       Work flow of CDM Activity
[Chinese translation]

Annex [ ]       Address designated
[Chinese translation]

 

HVXISC Power Generation Using Steam from Coke Dry Quenching Project [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                        
Page 13 of 16

PARTIES TO THE AGREEMENT [Chinese translation]

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined
above, this 14th day of July, 2008, in the presence of: [Chinese translation]:

 

 

Purchaser: [Chinese translation]:      ECOLOCAP SOLUTIONS (CANADA) INC   
(ECOLOCAP)         DR. TRI VU TRUONG    President-CEO: Dr. Tri Vu Truong     
Project Proponent: [Chinese translation]:      Hunan Valin Xiangtan Iron & Steel
Co., Ltd    (“HVXISC”) [Chinese translation]         LIU, JIE    General
Director: Liu, Jie [Chinese    translation]              Witness No 1  Witness
No 2  [Chinese translation]  [Chinese translation] 


 

HVXISC Power Generation Using Steam from Coke Dry Quenching Project [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                           
Page 14 of 16

ANNEX I The salient features of HVXISC Power Generation Using Steam from Coke
Dry

Quenching Project at Xiangtan, Hunan Province, China. [Chinese translation]  
No  Parameters  Units  Value 1  [Chinese translation]  t/h  126 2  [Chinese
translation]  [Chinese translation]  450 3  [Chinese translation]  MPa  3.82 -
4.5  4  [Chinese translation]  [Chinese translation]  3 5  [Chinese
translation]  [Chinese translation]  1 6  [Chinese translation]  kW  25000 7 
[Chinese translation]  h  7560 8  [Chinese translation]    106kwh/ [Chinese
translation] 186.77 9  [Chinese translation]    106kwh/ [Chinese translation] 
162.15 10  [Chinese translation]  [Chinese translation]  56752.5 11  [Chinese
translation]  [Chinese translation]  148621 12  [Chinese translation]  [Chinese
translation]  12 13  [Chinese translation]  [Chinese translation]  116933.7 14 
[Chinese translation]  [Chinese translation]  56750 15  [Chinese translation] 
[Chinese translation]  49110 16  [Chinese translation]  [Chinese translation] 
7170 17  [Chinese translation]     6.13% 18  [Chinese translation]     9.74% 19 
[Chinese translation]  [Chinese translation]  8.7 20  [Chinese translation] 
[Chinese translation]  8.0


ANNEX II Schedule for Project implementation [Chinese translation]

HVXISC Power Generation Using Steam from Coke Dry Quenching Project [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                
Page 15 of 16

Annex III Work flow of CDM Activity [Chinese translation]

[exhibit1013x15x1.jpg]


HVXISC Power Generation Using Steam from Coke Dry Quenching Project [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                             
Page 16 of 16

Annex [ ] Address designated [Chinese translation]

Purchaser:/ [Chinese translation]

ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP)

740 St Maurice suite 102
Montreal, Qc H3C1L5
Canada
Tel: 5148763907
Fax: 5148764080
Email: trivutruong2004@yahoo.ca

Project Proponent: [Chinese translation]:

Hunan Valin Xiangtan Iron & Steel Co., Ltd (“HVXISC”) [Chinese translation]

Address: Yuetang, Xiangtan City, Hunan, 411101, P. R. China [Chinese
translation]
Telephone: 0732- 8653018, 13707328182
Fax : 0732-8628978
Email: sheny3018@sohu.com

 

HVXISC Power Generation Using Steam from Coke Dry Quenching Project [Chinese
translation]

--------------------------------------------------------------------------------